EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka on 5/6/21.

The application has been amended as follows: 

Claims 1, 3, 5-8, and 10-18 have been cancelled.
Claim 19 has been amended below.
19. (Currently Amended) A warp determination method for a corrugated fiberboard manufacturing device, which determines warp statuses of a plurality of corrugated fiberboard one box outs, respectively, in the corrugated fiberboard manufacturing device, the corrugated fiberboard manufacturing device longitudinally cutting a corrugated fiberboard web conveyed in a sheet conveyance direction by a slitter scorer to form a plurality of corrugated fiberboard one box outs, transversely cutting the plurality of corrugated fiberboard one box outs in a sheet width direction, respectively, by a cutoff, and then, stacking the plurality of corrugated fiberboard one box outs on a sheet stacking unit of a stacker, the warp determination method comprising:
	measuring displacement values of the plurality of corrugated fiberboard one box outs downstream of the slitter scorer in the sheet conveyance direction and upstream of the sheet stacking unit in the sheet conveyance direction; 

	allocating the divided measurement ranges to the plurality of corrugated fiberboard one box outs, respectively; and 
	determining warp statuses of the corrugated fiberboard one box outs for each of the plurality of corrugated fiberboard one box outs, on the basis of the displacement 

In the title, the title has been changed to – method of determining warp status for corrugated board--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or clearly suggest a method of determining warp for multiple strips of corrugated board cut from a single sheet of corrugated board before stacking wherein displacement values are measured for each of the plurality of strips and warp status is determined for each of the strips.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746